Mr. Justice Clayton
delivered the opinion of the court.
Judgment upon motion, for rent secured by replevin bond after distress. The notice states the bond to be lost; there is none in the record. There was a demurrer to the proceeding, in which the jurisdiction of the court is brought into question.
This is a proceeding under the statute, summary in its character. It must therefore conform to the statute in all material respects. The foundation of the jurisdiction of the court is the bond; without it no judgment could be given. If the bond had *98been once lodged in the office, in the terms of the statute, and subsequently lost, that might possibly be sufficient. But that does not appear in this case.
Enough must appear upon the record, to show that the court had jurisdiction. The awarding of the execution is only authorized by the bond, it is the groundwork of the whole proceeding. It must be lodged in the office, to give the court power to act. H. & H. 559, sect. 48; The technical objections of the defendant in error will not avail him, because he has not put any case in court, so far as the record exhibits. He has not shown the existence of facts necessary to confer jurisdiction.
The judgment must therefore be reversed.